Pope, Judge,
concurring specially.
Even though the record does not affirmatively disclose that no hearing was had, it is obvious from the briefs and the record that there was no date on which counsel for the parties stood before the judge and presented arguments. Counsel for appellee impliedly concedes this in his brief by simply urging that oral argument was not required. Thus, while I agree that the trial court’s order should be affirmed, I would simply state that the right to present oral argument on a motion to dismiss for failure to state a claim is not required by the language of OCGA § 9-11-12 (d) (Code Ann. § 81A-112). See Phillips v. Marcin, 162 Ga. App. 202 (2) (290 SE2d 546) (1982).